UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6522



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SOLOMAN HAM, a/k/a Soloman Hamm, a/k/a Charles
Brewer,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-90-53)


Submitted:   July 25, 2002                 Decided:   August 1, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Soloman Ham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Soloman Ham appeals the district court’s order denying his

motion construed as a successive 28 U.S.C.A. § 2255 (West Supp.

2002) motion. We have reviewed the record and the district court’s

opinion and find no reversible error.         Accordingly, we deny a

certificate   of   appealability   and   dismiss   the   appeal   on   the

reasoning of the district court.    See United States v. Ham, No. CR-

90-53 (E.D. Va. Nov. 13, 2001).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              DISMISSED




                                   2